DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 and 2-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Publication No. 2019/0385963) in view of Zhang et al. (US Publication No. 2011/0156032).




receiving a substrate (100) including at least one layer of metallization (120) and probe pads (104) for testing the substrate, the probe pads having protrusions resulting from contact with a test probe (paragraphs 11 and 15)
depositing or overfilling a metal (118) over the probe pads (108) and over at least part of the protrusions, the metal in direct contact with the probe pads (108)
planarizing the metal over the probe pads and the protrusions into a flat surface capable of a direct bonding process or a hybrid bonding process (Figure 1B; paragraph 23)
Chen does not disclose the protrusions to extend above a top level of the surrounding layer of dielectric.  However, Zhang discloses a probe pad (108/208/308) that is deformed to protrude above a surrounding dielectric layer (111/112).  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the method of Chen to receive a substrate with extended protrusions from a damage probe pad, as taught by Zhang, since it can repair significant damage from probes, thereby improving yields and reducing the number of failed dies (paragraphs 42-43).
Regarding claim 10, Chen (‘963) discloses a layer structure for making one or more direct bonding surfaces in relation to probe pads on a substrate for microelectronics, the layer structure comprising (paragraphs 11 and 15):
on a first side of the substrate (100)
a probe pad (108) comprising aluminum metal (Al) or copper metal (Cu) at least partially embedded in a layer of silicon nitride (Si3N4) or other dielectric material (paragraphs 11 and 15)
a barrier layer (114) or an adhesion layer, the barrier layer or the adhesion layer comprising one of Ti, Ta, TaN, TiN, or TiW, or comprising a combination of two or more selected from the group consisting of Ti, Ta, TaN, TiN, and TiW applied to at least protrusions of the probe pad caused by contact with a test probe (paragraph 20)
a copper region (116) deposited directly on the layer of the Ti, Ta, TaN, TiN, or TiW or the combination above the probe pad, the copper region conductively connected to the probe pad (paragraph 20)
a first silicon oxide layer (124)  for direct bonding, the silicon oxide layer applied on the copper region (116)
Chen does not disclose the protrusions to extend above a top level of the surrounding layer of dielectric.  However, Zhang discloses a probe pad (108/208/308) that is deformed to protrude above a surrounding dielectric layer (111/112).  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the method of Chen to receive a substrate with extended protrusions from a damage probe pad, as taught by Zhang, since it can repair significant damage from probes, thereby improving yields and reducing the number of failed dies (paragraphs 42-43).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Publication No. 2019/0385963) in view of Wojnarowski et al. (US Patent No. 5,391,516).
Regarding claim 15, Chen discloses a method of preparing a semiconductor substrate for a direct bonding process, comprising:
creating probe pads (108) in a metallization layer of the semiconductor substrate (paragraphs 11 and 15)
after disruption of the probe pads by a test probe, depositing a layer of dielectric (112) above the probe pads (108) (paragraph 11)
planarizing the layer of dielectric (paragraph 18)
patterning the layer of dielectric to make openings (113) over electrical contacts in the metallization layer (Figure 1A)
plating the openings (118) with a metal to become interconnects during the direct bonding process (Figure 1B)
planarazing a top surface of the metal and the layer of dielectric to provide a surface possessing metal and nonmetal regions for a hybrid bonding process (Figures 1C-1F paragraph 23)
Chen does not disclose the metal to directly contact the electrical contacts.  However, Wojnarowski discloses a metal (74) that directly contacts an electrical contact (44) that is damaged by a test probe (col. 10, lines 30-45).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the plating of Chen to plate directly to the electrical contact, as taught by Wojnarowski, since it can achieve an improved ohmic contact through heat metallurgy (col. 10, lines 35-45).
Claims 17-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Publication No. 2019/0385963) in view of Cho et al. (US Publication No. 2002/0135055).
Regarding claim 17, Chen (‘963) discloses a method for preparing a semiconductor wafer for a direct bonding process, comprising:
creating probe pads (108) on a substrate for microelectronics, the probe pads recessed at a second-to-last or a third-to-last metallization layer of the substrate (Figure 1G)
creating a last layer (120T) comprising at least interconnects compatible with a hybrid bonding process, the last layer forming recess cavities over the probe pads (paragraph 2; Figure 1E)
wherein, when the probe pads are created on the third-to-last metallization layer, the second-to-last metallization layer also forms part of the recess cavities over the probe pads (Figure 1C)
hybrid bonding the substrate including at least the interconnects to a wafer, a die, or another substrate, wherein the recess cavities are compatible with the direct bonding process (paragraph 2)
Chen (‘963) does not disclose recess cavities which remain hollow cavities after hybrid bonding.  However, Cho discloses the use of a probe (27) in contact with a probe pad (17p) which forms a hollow cavity (29) that is kept as an open circuit that does not interfere with connections (37). (Figure 10)  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the recesses of Chen to remain as hollow cavities, as taught by Cho, since to improve the reliability by preventing weak adhesiveness of wire bumps during packaging processes (paragraphs 37-41).
Regarding claim 18, Chen (‘963) discloses increasing a thickness of the second-to-last or the third-to-last metallization layer with respect to the last metallization layer (Figure 1C).
Regarding claim 19, Chen (‘963) discloses depositing a liquid metal in the recess cavities to make an electrical contact between a test probe and a respective probe pad without disrupting a metal surface of the probe pad (paragraph 32).
Regarding claim 20, Chen (‘963) discloses a layer structure for preparing a semiconductor substrate for a direct bonding process, comprising: probe pads (108) of the wafer (100) on a second-to-last or a third-to-last metallization layer of the substrate (Figure 1C); a last layer comprising a dielectric and at least interconnects compatible with a direct bonding process, the last layer including voids to form recess cavities over the probe pads on an underlying metallization layer (paragraph 2); and wherein when 
Regarding claim 22, Chen (‘963) discloses at least a trace of a liquid metal in a recess cavity, the liquid metal for making an electrical contact between a test probe and a respective probe pad without disrupting a metal surface of the probe pad (paragraphs 20-21).
Regarding claim 23, Chen (‘963) discloses the second-to-last or the third-to-last metallization layer comprising the probe pads has a greater thickness than the last layer (Figures 1A-1G).
Claims 2-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Publication No. 2019/0385963) in view Zhang et al. (US Publication No. 2011/0156032), and further in view of Chen et al. (US Publication No. 2019/0393194).
Regarding claim 2, Chen (‘963)/Zhang discloses the limitations as discussed in the rejection of claim 1 above.  Chen (‘963)/Zhang also discloses applying a layer of a dielectric over (124) the flat surface as a material for a direct bonding process or a hybrid bonding process on the layer of dielectric; patterning the layer of dielectric to make openings over electrical contacts in the at least one layer of metallization (Figure 1C).  Chen (‘963)/Zhang does not disclose depositing a metal into at least the openings to make interconnects for the direct bonding process at the layer of dielectric; and planarizing the metal and the layer of dielectric to a flatness capable of the direct bonding process or the hybrid bonding process on the layer of dielectric.  However, Chen (‘194) discloses deposing a metal (310) into at least the opening (308) for direct bonding, and planarazing the metal and dielectric to flatness for direct bonding (paragraph 34).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the method of Chen (‘963) to include the extra metalizaiton and planarization steps of Chen (‘194) to better prepare the surface for direct bonding, which improves integration density and allows for increased bandwidth (paragraph 2).

Regarding claim 4, Chen (‘194) discloses the probe pads are at least partially embedded in a layer of silicon nitride (Si3N4) or other dielectric (paragraph 16).
Regarding claim 5, Chen (‘194) discloses depositing or overfilling the metal over the probe pads comprises plating the metal to a vertical height of a passivation layer around the probe pads; and wherein the step of planarizing both the metal over the probe pads and the protrusions to a flat surface comprises polishing overfilled metal to flatness until the metal is removed from field regions of the substrate (Figures 1C-1D).
Regarding claim 6, Chen (‘194) discloses the probe pads comprise aluminum metal (Al) and the metal deposited over the probe pads comprises copper metal (Cu) (paragraph 15).
Regarding claim 7, Chen (‘194) discloses depositing an adhesion coating, a seed coating, or a barrier coating of titanium (Ti) or another metal on at least the protrusions and the probe pads before the step of depositing or overfilling the metal over the probe pads (paragraph 47).
Regarding claim 8, Chen (‘194) discloses the step of applying the layer of dielectric over the flat surface as a material for direct bonding comprises applying a layer of low temperature oxide by plasma enhanced chemical vapor deposition (PE-CVD), applying a low temperature tetraethoxysilane (TEOS) oxide, or applying another dielectric material for direct bonding or hybrid bonding (paragraphs 31 and 38).
Regarding claim 9, Chen (‘194) discloses depositing a barrier layer of Ti, Ta, TaN, TiN, TiW or comprising a combination of materials before depositing the copper metal or the conductive material in at least the openings after patterning the layer of dielectric (paragraph 116).

Regarding claim 12, Chen (‘963) discloses a tantalum (Ta) layer between the copper region and the first silicon oxide layer (paragraph 16).
Regarding claim 13, Chen (‘194) discloses a high bandwidth memory (HBM) wafer including vertical through- silicon vias (TSVs); the layer structure further comprising a second silicon oxide layer between the HBM wafer and the layer of silicon nitride; and a third layer of silicon oxide, for direct bonding, on a second side of the HBM wafer opposing the first side of the HBM wafer (Figure 1E; paragraph 2).
Regarding claim 14, Chen (‘194) discloses copper interconnects (400) for direct bonding disposed through the third silicon oxide layer (Figure 1E).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Publication No. 2019/0385963) in view of Wojnarowski et al. (US Patent No. 5,391,516), and further in view of Chen et al. (US Publication No. 2019/0393194).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Suga (US Publication No. 2002/0003307) discloses a protruded bonding area (17) for direct bonding (Figure 3)..
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      9/19/2021Examiner, Art Unit 2897